—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered February 22, 1999, which denied petitioner’s application for attorneys’ fees, and order, same court and Justice, entered August 2, 1999, which, to the extent appealable, denied so much of petitioner’s motion as sought renewal, unanimously affirmed, without costs.
Petitioner is not entitled to an award of attorneys’ fees under 42 USC § 1988 (b) because she did not establish that she had a viable claim under 42 USC § 1983, based on an official policy or practice of respondents (see, Matter of Auguste v Wing, 244 AD2d 252; Matter of Riley v Dowling, 221 AD2d 446). Nor has petitioner established that the court erred in determining that she was not entitled to attorneys’ fees pursuant to CPLR 8601 (see, Matter of Mitchell v Bane, 218 AD2d 537, 541, Iv dismissed 88 NY2d 1003).
Petitioner’s motion, to the extent that it sought renewal, was properly denied since the alleged newly-discovered misrepresentation was immaterial to the issue of petitioner’s entitlement to attorneys’ fees. Concur — Rosenberger, J. P., Wallach, Saxe, Buckley and Friedman, JJ.